DETAILED ACTION
This Final Office Action is in response to the amended claims and remarks filed on 3/15/2021.
Claims 1, 4, 5, 10 and 11 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 5, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Abrahams (US. 3,177,676) in view of Bescoby et al. (US 5,299,763).

As to claim 1 Abrahams discloses an airplane (column 1 lines 20-30) comprising:
a pressurized medium (ram air);
a turbine (26) having first nozzle and a second nozzle (Broadly interpreted the nozzles are any feature that feeds air into the turbine. If the applicant would like to claim the nozzles being a design feature of the turbine the applicant would have to supply drawings of that feature that would be considered a critical feature of the structure.) (The nozzles are shown in the attached modified drawing below).
at least one valve located external to the turbine (26), the at least one valve configured to provide the pressurized medium to the turbine according to a plurality of operational modes;
wherein the plurality of operational modes comprises a first mode where the at least one valve (valve 1) is configured to provide the pressurized medium to only to the first nozzle (From valve 1 in a low pressure mode, see column 3 lines 5-40) and the second valve blocks the pressurized medium from the second 
Abrahams discloses the claimed invention except for the nozzles formed therein. Bescoby teaches in figure 2 that it is known to have a turbine (16) for a cabin air system with a first nozzle (38) and second nozzle (40) formed therein. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use this type of turbine as taught by Bescoby it is designed for a cabin air system. It would not destroy the art of Abrahams to put the “pipes of the two valves into the two nozzles within the turbine of Bescoby. Versus running the two pipes into a “y” outside of the compressor of Abraham as both systems would feed one turbine no matter how the pipes are run.

As to claim 4 Abrahams discloses airplane of claim 1, wherein the plurality of operational modes includes a third mode where the at least one valve (valve 3) is configured to provide the pressurized medium to both the first nozzle and the second nozzle.
During a third mode, the first valve provides the pressurized medium to the first nozzle and the second valve provides the pressurized medium to the second nozzle. (In the third mode the non-return valve will allow the air in the low 

As to claim 5 Abrahams discloses the airplane of claim 1, wherein the at least one valve comprises a first valve and a second valve. (Shown in the attached modified drawing).

As to claim 10 Abrahams discloses An airplane(column 1 lines 20-30) comprising, a pressurized medium (ram air);
a turbine (26) comprising a first nozzle and a second nozzle (shown in attached modified drawing below);
a first valve (valve 1) located external to the turbine(26) and coupled to upstream of the first turbine nozzle (shown in drawing); and
a second valve (valve 2) located external to the turbine (26) and coupled to the upstream of the second nozzle (shown in drawing),
wherein, during a first mode, the first valve provides the pressurized medium to the first nozzle (From valve 1 in a low pressure mode, see column 3 lines 5-40) and the second valve blocks the pressurized medium from the second nozzle (from valve 2 which is a non-return valve for blocking the back pressure (column 2 lines 55-65)),
wherein, during a second mode (high pressure mode), the first valve (valve 1) blocks the pressurized medium from the first nozzle (see column 3 lines 5-40) and provides the medium to the second nozzle, and wherein,
during a third mode, the first valve provides the pressurized medium to the first nozzle and the second valve provides the pressurized medium to the second nozzle. (In the third mode the non-return valve will allow the air in the low pressure mode to move though the line in a direction of the turbine 26 along with the air of the same pressure from valve 25).
Abrahams discloses the claimed invention except for the nozzles formed therein. Bescoby teaches in figure 2 that it is known to have a turbine (16) for a cabin air system with a first nozzle (38) and second nozzle (40) formed therein. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use this type of turbine as taught by Bescoby it is designed for a cabin air system. It would not destroy the art of Abrahams to put the “pipes of the two valves into the two nozzles within the turbine of Bescoby. Versus running the two pipes into a “y” outside of the compressor of Abraham as both systems would feed one turbine no matter how the pipes are run.

As to claim 11 Abrahams discloses the airplane of claim 10, wherein the first valve (valve 1) is coupled to an actuator (50), and wherein the second valve is a mass flow valve (specifically for controlling the flow direction).






    PNG
    media_image1.png
    1036
    890
    media_image1.png
    Greyscale



Response to Arguments

Applicant's arguments filed 3/15/2021 have been fully considered but they are not persuasive. The applicant argues that by adding the drawing it cures the broadness of the nozzles and that Abrahams does not teach the two nozzles.
First the drawing along with the specification give no details as to the structure of the nozzles. As disclosed in the above unmodified rejection nozzles can be broadly interpreted to by any feature that feeds air into the turbine.    To further the point a synonym for nozzle is outlet which is just a opening as is a nozzle unless further detail is given.  
Second the applicant has not addressed the 103 rejection. The examiner has posed the combination of a turbine with two nozzles as a common in the art known substitute for the Abrahams turbine.  This rejection stands until it is properly addressed by the applicant.
The drawing objection is withdrawn.  But it does not give novel structure to the nozzles within the turbine that will read over the turbine of Bescoby.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN D MANLEY whose telephone number is (571)270-5539.  The examiner can normally be reached on M-TH 7-5:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


SHERMAN D. MANLEY
Examiner
Art Unit 3747



/SHERMAN D MANLEY/Examiner, Art Unit 3747                                                                                                                                                                                                        

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747